DETAILED ACTION
This communication responsive to the application No. 16/920,500 filed on July 03,
2020. Claims 1-20 are pending and are directed towards SYSTEMS, APPARATUS, AND METHODS FOR CONTROLLING AN OPERATING STATE OF AN ELECTRONIC APPARATUS TO A LOCK STATE.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/03/2020 AND 11/02/2020 were Acknowledge. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
In the specification para [0032], “… that can the security…” should be “… that can improve the security…”
In the specification para [0082], “The time based on the login process is the time is based on,” should be “The time based on the login process is the time  based on,”
of smaller …” should be “… shorter or smaller”
Chassis 
In the specification para [0084], “The authentication processing upon login may be a authentication process …” should be “The authentication processing upon login may be an authentication process”
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title [“Systems, apparatus, and methods that control an operating state of an electronic apparatus to a lock state are disclosed. Abstract, lines 1-2” given in the title. Also, there are repeated information in the abstract lines 6-11]. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a storage unit that stores…“in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 2 and 11 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 2 recites the limitation “the processing unit”. There is insufficient antecedent basis for this limitation in the claims. 
Claims 2 and 11 recite the limitation “the predetermined time is a time based on the login process” which is vague and not clear. The login process is not clear and does not inherently has any time component, and it is not understood how the login process is used to determine the predetermined time. For examination purpose, the examiner interpreted the claim as “wherein the predetermined time is the time when the user has successfully logged in to the electronic apparatus” 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, 8-11, 13-14 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tada et al. U.S. Patent Pub. No. 2001/0018329 A1 (hereinafter “Tada”)

As per claim 1, Tada teaches a system, comprising: 
a signal strength detection unit that detects a signal strength from an external device with which communication is connected wirelessly to an electronic apparatus (an information processing apparatus capable of communicating with a portable device by radio, comprising: means for establishing a radio link to the portable device; means for detecting a field strength in a state where the radio link has been established. Tada, para [0008]); and 
an operation control unit that controls an operating state of the electronic apparatus to a lock state based on a comparison between an initial signal strength, detected by the signal strength detection unit at a predetermined time, and a currently detected signal strength (The logon/logoff control section 203 executes control for logon or logoff by radio to or from the PC 1 in accordance with a request from the portable telephone 2. When the field strength lowers to a predetermined value or less, it is determined that the PC 1 is not used, and logoff processing is automatically executed. Tada, para [0030]) (After establishing the radio link, the field strength of the radio wave from the other party side is always measured (step S113), and the current field strength levels 0 to 3 are determined the measurement range includes level 0 to level 3. Level 0 corresponds to the highest field strength at which the user is using the PC 1 [initial signals strength determined at time of connection, the levels will be used to compare with current detected signal strength]. Tada, para [0069]-[0070]), 
wherein at least a portion of each of said units comprises one or more of a set of hardware circuits, a set of programmable hardware devices, and executable code stored on a set of non-transitory computer-readable storage media (personal computer with computer engine section that have multiple hardware circuits, operating system, applications, and memory. Tada, Fig. 3 and Fig. 4).

As per claim 2, Tada teaches the system of claim 1, wherein:
The processing unit executes a login process based on authentication process (means for executing logon processing to the information processing apparatus from the portable device on the basis of user authentication information transmitted from the portable device by radio. Tada, para [0010]);
The authentication process is based on input information (user authentication information including a user name and password. Tada, para [0080]); and 
it is determined on the basis of the field strength whether the user who has logged in is using the PC 1, and if not, logoff processing is automatically executed [the strength of the signal is measured at the login time]. Tada, para [0080]).

As per claim 4, Tada teaches the system of claim 1, further comprising: 
a display unit (an LCD used as a display monitor. Tada, para [0036]), 
wherein the operation control unit displays a preset image on the display unit in the lock state (When the measured field strength is "level 1" (YES in step S135), a screen saver [it is well known that screen saver has multiple preset images that you can select from] is activated to hidden the window under operation and temporarily set the logoff state. Tada, para [0083]).

As per claim 5, Tada teaches the system of claim 1, further comprising: 
a display unit (an LCD used as a display monitor. Tada, para [0036]), 
wherein the operation control unit controls the display unit to hide displayed data in the lock state (When the measured field strength is "level 1" (YES in step S135), a screen saver is activated to hidden the window under operation and temporarily set the logoff state. Tada, para [0083]).

As per claim 8, Tada teaches the system of claim 1, wherein the operation control unit releases the lock state of the electronic apparatus based on a user authentication process (When logon authentication is successful, use of the PC 1 is enabled. Tada, para [0080]).

As per claim 9, Tada teaches the system of claim 1, wherein the signal strength from the external device corresponds to a distance that a user is away from the electronic apparatus (if the user who uses the personal computer falls outside the infrared range even by a small distance, it is determined that no user is present. Tada, para [0006]) (using the field strength, control can be appropriately executed in consideration of the distance relationship or environment between the PC 1 and the user (user who carries the valid portable telephone 2 capable of linking to the PC 1 by radio). Tada, para [0029]).

As per claim 10, Tada teaches an apparatus, comprising: 
a processor of an information handling device (personal computer. Tada, Fig. 1 and Fig.3); and 
a memory configured to store code executable by the processor to (Host programs 101 including the operating system (OS) and application program (APL) and a BUS driver 102 of Bluetooth are resident on the memory of the PC. Tada, para [0028]): 
detect a signal strength from an external device with which communication is connected wirelessly to the information handling device (an information processing apparatus capable of communicating with a portable device by radio, comprising: means for establishing a radio link to the portable device; means for detecting a field strength in a state where the radio link has been established. Tada, para [0008]), and 
control an operating state of the information handling device to a lock state based on a comparison between an initial signal strength detected at a predetermined time and a currently detected signal strength (The logon/logoff control section 203 executes control for logon or logoff by radio to or from the PC 1 in accordance with a request from the portable telephone 2. When the field strength lowers to a predetermined value or less, it is determined that the PC 1 is not used, and logoff processing is automatically executed. Tada, para [0030]) (After establishing the radio link, the field strength of the radio wave from the other party side is always measured (step S113), and the current field strength levels 0 to 3 are determined the measurement range includes level 0 to level 3. Level 0 corresponds to the highest field strength at which the user is using the PC 1 [initial signals strength determined at time of connection, the levels will be used to compare with current detected signal strength]. Tada, para [0069]-[0070]).

As per claim 11, Tada teaches the apparatus of claim 10, wherein:
The processor is further configured to execute a login process based on an authentication process (means for executing logon processing to the information processing apparatus from the portable device on the basis of user authentication information transmitted from the portable device by radio. Tada, para [0010]);
The authentication process is based on input information (user authentication information including a user name and password. Tada, para [0080]); and 
The predetermined time is a time based on the login process (it is determined on the basis of the field strength whether the user who has logged in is using the PC 1, and if not, logoff processing is automatically executed [the strength of the signal is measured at the login time]. Tada, para [0080]).

As per claim 13, Tada teaches the apparatus of claim 10, wherein the processor is further configured to display a preset image on a display unit of the information handling device in the lock state (When the measured field strength is "level 1" (YES in step S135), a screen saver [it is well known that screen saver has multiple preset images that you can select from] is activated to hidden the window under operation and temporarily set the logoff state. Tada, para [0083]).

As per claim 14, Tada teaches the apparatus of claim 10, wherein the processor is further configured to hide displayed data on a display of the information handling device in the lock state (When the measured field strength is "level 1" (YES in step S135), a screen saver is activated to hidden the window under operation and temporarily set the logoff state. Tada, para [0083]).

As per claim 17, Tada teaches the apparatus of claim 10, wherein the processor is further configured to release the lock state of the information handling device based on a user authentication process (When logon authentication is successful, use of the PC 1 is enabled. Tada, para [0080]).

As per claim 18, Tada teaches the apparatus of claim 10, wherein the signal strength from the external device corresponds to a distance that a user is away from the information handling device (if the user who uses the personal computer falls outside the infrared range even by a small distance, it is determined that no user is present. Tada, para [0006]) (using the field strength, control can be appropriately executed in consideration of the distance relationship or environment between the PC 1 and the user (user who carries the valid portable telephone 2 capable of linking to the PC 1 by radio). Tada, para [0029]).

As per claim 19, Tada teaches a method, comprising: 
(an information processing apparatus capable of communicating with a portable device by radio, comprising: means for establishing a radio link to the portable device; means for detecting a field strength in a state where the radio link has been established. Tada, para [0008]); and 
controlling, by a processor of the information handling device, an operating state of the information handling device to a lock state based on a comparison between an initial signal strength detected at a predetermined time and a currently detected signal strength (The logon/logoff control section 203 executes control for logon or logoff by radio to or from the PC 1 in accordance with a request from the portable telephone 2. When the field strength lowers to a predetermined value or less, it is determined that the PC 1 is not used, and logoff processing is automatically executed. Tada, para [0030]) (After establishing the radio link, the field strength of the radio wave from the other party side is always measured (step S113), and the current field strength levels 0 to 3 are determined the measurement range includes level 0 to level 3. Level 0 corresponds to the highest field strength at which the user is using the PC 1 [initial signals strength determined at time of connection, the levels will be used to compare with current detected signal strength]. Tada, para [0069]-[0070]).

As per claim 20, Tada teaches the method of claim 19, wherein the signal strength from the external device corresponds to a distance that a user is a way from the information handling device (if the user who uses the personal computer falls outside the infrared range even by a small distance, it is determined that no user is present. Tada, para [0006]) (using the field strength, control can be appropriately executed in consideration of the distance relationship or environment between the PC 1 and the user (user who carries the valid portable telephone 2 capable of linking to the PC 1 by radio). Tada, para [0029]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tada et al. U.S. Patent Pub. No. 2001/0018329 A1 (hereinafter “Tada”) in view of Hsu et al. U. S. Patent Pub. No. 2013/0222611 A1 (hereinafter “Hsu”).

As per claim 3, Tada teaches the system of claim 1. Tada does not explicitly teach that the system further comprising: a person detection unit that detects approach of a person to the electronic apparatus, wherein the predetermined time is a time that the person detection unit detects the approach of the person.
However, Hsu teaches a person detection unit that detects approach of a person to the electronic apparatus (the object sensing circuit is coupled to the circuit system and utilized for sensing whether any object(s) is/are near to the electronic apparatus. Hsu, para [0006]) (the object sensing circuit 115 is not limited to determining whether a user is approaching the electronic apparatus 100 and is ready to start using the electronic apparatus. Hsu, para [0047]),
wherein the predetermined time is a time that the person detection unit detects the approach of the person (if the distance value of the interference object that is previously recorded at the time the circuit system 105 enters the power saving mode is substantially different from the distance value of the interference object that is currently recorded at the time the circuit system 105 is still operating the power saving mode, it means that the user may move to the vicinity of the electronic apparatus […] and prepares to start using the electronic apparatus. Hsu, para [0028]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Tada to have a person detection unit that detects approach of a person to the electronic apparatus, wherein the  (Hsu, para [0028]).

As per claim 12, Tada teaches the apparatus of claim 10. Tada does not explicitly teach wherein: the processor is further configured to detect an approach of a person to the information handling device; and the predetermined time is a time that the approach of the person is detected.
However, Hsu teaches the processor is further configured to detect an approach of a person to the information handling device (the object sensing circuit is coupled to the circuit system and utilized for sensing whether any object(s) is/are near to the electronic apparatus. Hsu, para [0006]) (the object sensing circuit 115 is not limited to determining whether a user is approaching the electronic apparatus 100 and is ready to start using the electronic apparatus. Hsu, para [0047]); and 
the predetermined time is a time that the approach of the person is detected (if the distance value of the interference object that is previously recorded at the time the circuit system 105 enters the power saving mode is substantially different from the distance value of the interference object that is currently recorded at the time the circuit system 105 is still operating the power saving mode, it means that the user may move to the vicinity of the electronic apparatus […] and prepares to start using the electronic apparatus. Hsu, para [0028]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Tada to have a person detection unit that detects approach of a person to the electronic apparatus, wherein the predetermined time is a time that the person detection unit detects the approach of the person.  (Hsu, para [0028]).

Claims 6-7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tada et al. U.S. Patent Pub. No. 2001/0018329 A1 (hereinafter “Tada”) in view of KITA U. S. Patent Pub. No. 2014/0181510 A1 (hereinafter “KITA”).

As per claim 6, Tada teaches the system of claim 1, further comprising: 
wherein, in response to the currently detected signal strength being less than the initial signal strength, by a predetermined amount, the operation control unit controls the operating state of the electronic apparatus to the lock state (When the field strength lowers to a predetermined value or less, it is determined that the PC 1 is not used, and logoff processing is automatically executed. Tada, para [0030]) (After establishing the radio link, the field strength of the radio wave from the other party side is always measured (step S113), and the current field strength levels 0 to 3 are determined […] the measurement range includes level 0 to level 3. Level 0 corresponds to the highest field strength at which the user is using the PC 1. Tada, para [0069]-[0070]).
Tada teaches initial field strengths levels 0 to 3 which are measured and used in comparison process with currently detected field strength, which implies that these levels are stored somewhere. However, Tada does not explicitly teach a storage unit that stores the initial signal strength detected by the signal strength detection unit at the predetermined time.
However, KITA teaches a storage unit that stores the initial signal strength detected by the signal strength detection unit at the predetermined time (the storage section 24 stores […] a slave device data table 243. KITA, para [0047]) (in the slave device data table 243 of this embodiment […], automatic logout condition data (or automatic lock condition data) 243F, automatic login condition data (or automatic unlock condition data) 243G, etc. are stored. KITA, para [0054]) (the automatic logout condition data 243F and the automatic login condition data 243G are threshold values of the received signal strength. KITA, para [0059])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Tada to explicitly have a storage unit that stores the initial signal strength detected by the signal strength detection unit at the predetermined time. One would be motivated to do so, to increase the efficiency of the system by accessing the stored initial signal strength and use it in the comparison process in a simple way. (KITA, para [0012]-[0013]).
 
As per claim 7, Tada and KITA teach the system of claim 6. Tada does not explicitly teach wherein, in response to detecting the electronic apparatus is moved, the initial signal strength stored by the storage unit is disabled.
However, KITA teaches wherein, in response to detecting the electronic apparatus is moved, the initial signal strength stored by the storage unit is disabled (when it is determined that the user operation of intent to change the content of the automatic login condition data 243G or the automatic logout condition data 243F has been performed in Step S81 (Step S81; Yes), the CPU 25 updates the content [which implies disabling the old value and detect new one] (logout status, threshold value of condition for switching to login status) of the automatic login condition data 243G or the automatic logout condition data 243F in the slave device data table 243 on the basis of the user operation. KITA, para [0200]) (the master device 2 is put in the login status when a user wears the slave device 3 and comes close to the master device 2 so as to be nearer than the boundary position, and put in the logout status when the user moves away from the master device 2 so as to be farther than the boundary position. KITA, para [0204]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Tada so that, in response to detecting the electronic apparatus is moved, the initial signal strength stored by the storage unit is disabled. One would be motivated to do so, to improve the security of the system. (KITA, para [0210]).

As per claim 15, Tada teaches the apparatus of claim 10, wherein the processor is further configured to: control the operating state of the information handling device to the lock state in response to the currently detected signal strength being less than the initial strength by a predetermined amount (When the field strength lowers to a predetermined value or less, it is determined that the PC 1 is not used, and logoff processing is automatically executed. Tada, para [0030]) (After establishing the radio link, the field strength of the radio wave from the other party side is always measured (step S113), and the current field strength levels 0 to 3 are determined […] the measurement range includes level 0 to level 3. Level 0 corresponds to the highest field strength at which the user is using the PC 1. Tada, para [0069]-[0070]).
Tada teaches initial field strengths levels 0 to 3 which are measured and used in comparison process with currently detected field strength, which implies that these levels are stored somewhere. However, Tada does not explicitly mention store, in the memory, the initial signal strength detected at the predetermined time.
 (the storage section 24 stores […] a slave device data table 243. KITA, para [0047]) (in the slave device data table 243 of this embodiment […], automatic logout condition data (or automatic lock condition data) 243F, automatic login condition data (or automatic unlock condition data) 243G, etc. are stored. KITA, para [0054]) (the automatic logout condition data 243F and the automatic login condition data 243G are threshold values of the received signal strength. KITA, para [0059])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Tada to explicitly store, in the memory, the initial signal strength detected at the predetermined time. One would be motivated to do so, to increase the efficiency of the system by accessing the stored initial signal strength and use it in the comparison process in a simple way. (KITA, para [0012]-[0013]).

As per claim 16, Tada and KITA teaches the apparatus of claim 15. Tada does not explicitly teach wherein the processor is further configured to disable the initial signal strength stored in the memory in response to detecting that the information handling device is moved. 
However, KITA teaches wherein the processor is further configured to disable the initial signal strength stored in the memory in response to detecting that the information handling device is moved (when it is determined that the user operation of intent to change the content of the automatic login condition data 243G or the automatic logout condition data 243F has been performed in Step S81 (Step S81; Yes), the CPU 25 updates the content [which implies disabling the old value and detect new one] (logout status, threshold value of condition for switching to login status) of the automatic login condition data 243G or the automatic logout condition data 243F in the slave device data table 243 on the basis of the user operation. KITA, para [0200]) (the master device 2 is put in the login status when a user wears the slave device 3 and comes close to the master device 2 so as to be nearer than the boundary position, and put in the logout status when the user moves away from the master device 2 so as to be farther than the boundary position. KITA, para [0204]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Tada to disable the initial signal strength stored in the memory in response to detecting that the information handling device is moved. One would be motivated to do so, to improve the security of the system. (KITA, para [0210]).

Related Prior Art
The following references have been considered relevant by the examiner: 
A. Dorinski et al. US 5,821,854 A directed to a security system for a personal computer maintains computer terminal in an active mode of operation while the user is within range of the terminal. The system includes a radio worn by a user which generates a low level RF signal. As long as the user remains within range of the computer, a receiver will detect a received signal strength which maintains the computer monitor in an active mode of operation. When the user walks away from the computer terminal, the received signal strength decreases below a threshold which causes the monitor to go into a lock-out condition.
B.  Watanabe US 10009769 B2 directed to an information processing apparatus to authenticate a user, by using a wireless device to obtain predetermined information from a 
C. Motoe et al. US 20150261947 A1 directed to an electronic device includes a sensor, a first controller and a second controller. The sensor detects movement of the electronic device. The first controller wirelessly communicates with a terminal device. The second controller controls the terminal device based on a signal state of the sensor and a communication state of the first controller.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALID M ALMAGHAYREH whose telephone number is (571)272-0179.  The examiner can normally be reached on Monday - Thursday 8AM-5PM EST & Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SALEH NAJJAR can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

Respectfully Submitted




/KHALID M ALMAGHAYREH/            Examiner, Art Unit 2492